Title: 9. To Hendrik Calkoen, 16 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 9
       Sir
       Amsterdam October 16. 1780
      
      The ninth question is, how Strong the English Land Force, is in America? How Strong it was at the Beginning? and whether it increases, or diminishes?
      
      According to the Estimates laid before Parliament the Army under General How, General Carleton, and General Burgoine, amounted to fifty five Thousand Men, besides, Volunteers, Refugees, Tories, in short all the Recruits raised in Canada, and all other Parts of America under whatever denomination. If We Suppose that all these in Canada and elsewhere amounted to 5000 Men, the whole According to this Computation amounted to sixty thousand Land Forces.
      This Estimate however, must have been made from the Number of Regiments, and must have Supposed them all to be full.
      General How himself however, in his Narrative Page 45 tells Us that his whole Force, at the Time when he landed on long Island in 1776, amounted to Twenty thousand, one hundred and Twenty one Rank and File, of which 1,677 were Sick.
      By a Regular Return of General Burgoines Army, after its Captivity in 1777 it amounted in Canadians, Provincials, British and German Troops to upwards of Ten Thousand Men. We may suppose that four Thousand Men, were left in Canada for the Garrison of Quebec, Montreal and the great number of other Posts in that Province. To these Numbers if We Add the Officers, We may fairly allow the whole Land Force at that Time to be forty Thousand Combattants.
      This is all the Answer, that I am able to give from Memory, to the Question how Strong the british Army was.
      In order to give an Answer, to the other, how Strong it is, let Us consider
      1. There has been no large Reinforcement, ever Sent to America, since that Time. They have Sent Some Troops every year: but these never amounted to more than Recruits, and probably rather fell short of filling up the Vacancies which were made in the Course of the Year, by Desertion and Death, by Sickness and by the sword. So that upon the whole I think it may be Safely Said, that the Army never has been greater than it was in 1776.
      
      But We must deduct from this Ten Thousand Men taken with Burgoine one Thousand Hessians Taken at Trenton and Prince Town, and indeed many more taken by two or three hundred at a Time upon other Occasions.
      In the next Place We must deduct, I Suppose about Ten Thousand more sent since the French War, to Jamaica, St. Luce, Barbadoes and the other West India Islands.
      So that upon the whole, I think We make an ample Allowance if We State the whole Number now in New York, Carolina, and Georgia, including all Refugees &c. at Twenty thousand Men, officers included.
      This is in Part an Answer to the Question, whether their Force increases or diminishes. But it should be further considered, that there is a constant and rapid Consumption of their Men. Many die of sickness, Numbers desert, there have been frequent skirmishes, in which they have ever had more Men killed and wounded, than the Americans: and now, So many of their Troops are in Carolina and Georgia, where the Climate is so unhealthy that, there is great Reason to expect that the greatest Part of that Army will die of Disease. And whoever considers the Efforts the English have made, in Germany, Ireland, Scotland, and England, as well as America, for seven Years successively to raise Men the Vast Bounties they have offered: and the few they have obtained, Whoever considers the Numbers they must loose this Year by the severity of Duty and by Sickness in New York, Carolina, Georgia and the West India Islands, and the Numbers that have been taken going to Quebec, North America, the East and West Indies, will be convinced, that all the Efforts they can make will not enable them for the future to keep their Numbers good.
      I have the Honour to be &c.
      
       John Adams
      
     